The bill prayed a review by the court of chancery of fees and disbursements charged by the defendant against complainants in the matter of condemnation of their real estate, including trial of the issue before the commissioners, of an appeal to the circuit court, and a further appeal to this court. The gravamen of the bill of complaint was that the charges of Mr. Milton for his services were excessive and should be materially cut down and he be decreed to refund the excess out of moneys collected on account of the award. The defendant joined in the prayer for an adjudication on the amount of the charges. The vice-chancellor, on a careful examination of the matter, filed a memorandum (not reported) holding that the charges were not unreasonable, and in that conclusion we concur. The bill was properly dismissed and the decree brought up will therefore be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None. *Page 180